
	

114 HR 3479 IH: Save our Bays Act
U.S. House of Representatives
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3479
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Mr. MacArthur (for himself, Mr. LoBiondo, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit for developing and implementing
			 plans to address non-point source pollution affecting nationally
			 significant estuaries.
	
	
 1.Short titleThis Act may be cited as the Save our Bays Act. 2.Purpose The purpose of this Act is to reduce non-point source pollution of any estuary in the National Estuary Program by promoting investment in any of the following:
 (1)Restoring and improving soil functionality, including by increasing water infiltration and water conservation.
 (2)Increasing storm water retention onsite. (3)Reducing impervious cover via usage of pervious materials in patios, walkways, and other surfaces.
 (4)Establishing a 10 to 25 foot wide buffer of native plants on private property which abuts any water body or wetland.
			3.Non-point source pollution
 (a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					30E.Non-point source pollution
 (a)General ruleThere shall be allowed as a credit against the tax imposed by this chapter an amount equal to the sum of—
 (1)the non-point source pollution planning credit, plus (2)the non-point source pollution plan implementation credit.
 (b)Non-Point Source Pollution Planning CreditFor purposes of this section, the non-point source pollution planning credit is an amount equal to $500 for developing a plan to address non-point source pollution carried by surface water runoff from eligible property that is owned by the taxpayer and certified by the County Soil Conversation District (in such manner as the County Soil Conversation District may determine) in which the real property is located, and
 (c)Non-Point Source Pollution Plan Implementation CreditThe non-point source pollution plan implementation credit is an amount equal to the lesser of— (1)the amount paid or incurred for implementing the plan referred to in subsection (b)(1) to mitigate non-point source pollution on eligible property that is owned by the taxpayer and certified by the County Soil Conversation District in which the real property is located, or
 (2)$2,500. (d)Eligible propertyFor purposes of this section, the term eligible property means real property which is located in the United States within the boundaries of an estuary of national significance, as designated under section 320 of the Federal Water Pollution Control Act (33 U.S.C. 1330), and from which there is non-point source pollution.
 (e)Special rulesFor purposes of this section— (1)Application to noncontiguous parcelsEach parcel of noncontiguous real property shall be treated as separate.
							(2)Denial of double benefit
 (A)Income taxNo deduction or credit shall be allowed under any other provision of this chapter for amounts paid or incurred to develop or implement a non-point source pollution plan to the extent of amounts allowed as a credit under this section relating to such plan.
 (B)OtherThe amount of expenses otherwise taken into account under subsection (a) with respect to a taxpayer for a taxable year shall be reduced (before the application of subsections (b), (c), and (d)) by the aggregate amounts paid received by the taxpayer in any calendar year in which the taxable year of the taxpayer ends under title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.).
 (3)ElectionThis section shall not apply to a taxpayer for any taxable year if such taxpayer elects to have this section not apply for such taxable year.
							(f)Application with other credits
 (1)Business credit treated as part of general business creditSo much of the credit which would be allowed under subsection (a) for any taxable year (determined without regard to this subsection) that is attributable to property of a character subject to an allowance for depreciation shall be treated as a credit listed in section 38(b) for such taxable year (and not allowed under subsection (a)).
 (2)Personal creditFor purposes of this title, the credit allowed under subsection (a) for any taxable year (determined after application of paragraph (1)) shall be treated as a credit allowable under subpart A for such taxable year.
 (g)TerminationThis section shall not apply to taxable years beginning after December 31, 2020. . (b)Allowance as general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following:
				
 (37)the portion of the non-point source pollution credit to which section 30E(f)(1) applies.. (c)Clerical amendmentThe table of contents for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 30E. Non-point source pollution.
					.
			(d)Report
 (1)EvaluationNot later than 1 year after the date of the enactment of this Act, and every year thereafter for as long as section 30E of the Internal Revenue Code of 1986 (as added by this section) is in effect, the Administrator of the Environmental Protection Agency and the Director of the U. S. Geological Survey, acting through a joint working group which the Administrator and the Director shall establish, shall evaluate the effectiveness of the credit allowed under such section 30E in achieving the purposes specified in section 2 and submit a report on such study and evaluation, together with recommendations relating thereto, to the committees of Congress specified in paragraph (2).
 (2)CommitteesThe committees specified in this paragraph are the Committee on Ways and Means and the Committee on Natural Resources of the House of Representatives and the Committee on Environment and Public Works and the Committee on Finance of the Senate.
 (e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.  